DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the opening paragraph of the specification, the priority information should be listed.  
Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claims 1, 2, and 6-8 be found allowable, claims 11-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The only substantial difference between claims 1 and 11 appears to be that the preamble of claim 11 recites an ‘ultrasound probe’. However, the body of the claims is substantially the same and, therefore, both claims are directed to an examination device and an ultrasound probe.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caliano et al (“Biasing of Capacitive Micromachined Ultrasonic Transducers” –cited by applicant).
Re claims 1, 11: Caliano discloses an ultrasonic examination device and probe (pg 403 right column; see the probe device with integrated CMUT) comprising:
a capacitive ultrasonic transducer which is formed of a first condenser which comprises a first electrode, a cavity on the first electrode, and a second electrode formed on the cavity (pg 403 right column; pg 408 left column, Abstract; see one CMUT cell of the plurality of cells, each having two electrodes with a cavity wherein CMUTs are known to utilize act as a capacitor/condenser);
a second condenser which comprises a third electrode and a fourth electrode on the third electrode, and is connected to the first condenser in parallel (pg 403 right column; pg 408 left column, Abstract; see a second CMUT cell of the plurality of cells, each having two electrodes with a cavity wherein CMUTs are known to utilize act as a capacitor/condenser; also see the ‘buffer capacitor’); and
a switch element which is connected between any one of the third electrode or the fourth electrode, and a direct current power source (pg 408; see the dc current from 
wherein the first condenser and the second condenser are formed in a same semiconductor chip (Abstract; see the transducers and electronics integrated on the ‘same chip’).
Re claims 2, 12: The first condenser and the second condenser are arranged on a substrate in a direction parallel to a main surface of the substrate (pg 403 right column; see the CMUT cells that are arranged on a substrate connected and operating in parallel).
Re claim 3: The first electrode and the third electrode are integrated into each other, and the second electrode and the fourth electrode are integrated into each other (pg 403 right column; see that the electrodes for a CMUT cell share a common electrode, thereby being integrated with each other).
Re claim 4: The second condenser has a low receive sensitivity of a sound wave, in comparison to the first condenser (pg 403 right column; see the CMUT cells, wherein it is known that one cell and corresponding condenser works as a receiver when ultrasonic waves are applied on the membrane and as a transmitter when the waves are applied across the electrodes, thereby having making a second condenser with lower receive sensitivity in comparison to a first condenser acting as a receiver).
Re claims 6, 13: The switch element is formed in the semiconductor chip (Abstract; see the transducers and electronics (which includes the switching electronics) integrated on the ‘same chip’). 

 Re claims 8, 15: When the switch element is turned off, ultrasonic waves are transmitted and received using the capacitive ultrasonic transducer (pg 408 left column; see the circuit turning OFF while allowing the device to be fed through charge of the buffer capacitor).
Re claim 9: The condenser is formed under the first condenser (pg 403 right column; see the CMUT cells/condensers arranged adjacent one another and, therefore, formed under one another in at least one direction). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caliano, as applied to claim 2, in view of Chen (US Pub 2012/0068571).
Re claim 5: Caliano discloses all features except for a conductive film which is spaced from both of the third electrode and the fourth electrode is formed on a position adjacent to the cavity between the third electrode and the fourth electrode. .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caliano, as applied to claim 9.
Re claim 10: Caliano discloses all features except a distance between the third electrode and the fourth electrode is smaller than a distance between the first electrode and the second electrode. However, it would have been obvious to  the skilled artisan to modify Caliano, to arrange the distance between the third and fourth electrodes to be smaller, as such could be achieved through routine experimentation to achieve predictable results and such would be used to generate a desired ultrasound signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793